Case 6:19-cv-01304-WWB-GJK Document 81 Filed 08/03/20 Page 1 of 3 PageID 1324




                          UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                   Orlando Division

 UNITED STATES EQUAL EMPLOYMENT
 OPPORTUNITY COMMISSION,

        Plaintiff,

MORTEZA JAVADI, Individually,                            Case No. 6:19-cv-01304-ORL-78GJK

        Plaintiff-Intervenor,

v.

CHALFONT & ASSOCIATES GROUP,
INC d/b/a McDonald’s,

        Defendant.
 _____________________________________/

      JOINT MOTION FOR APPROVAL AND ENTRY OF CONSENT DECREE

       Pursuant to Federal Rule of Civil Procedure 7(b)(1) and 65(d), Plaintiff United States

Equal Employment Opportunity Commission (“EEOC”), Plaintiff-Intervenor Morteza Javadi

(“Javadi”), and Defendant Chalfont & Associates Group, Inc., doing business as McDonald’s

(“Chalfont”) (collectively “the Parties”), jointly request that the Court approve and execute the

attached Consent Decree, Ex. 1.

     1. EEOC is the federal agency responsible for enforcing federal laws prohibiting

         employment discrimination, including Title I of the Civil Rights Act of 1991 (“Title

         I”) and Title VII of the Civil Rights Act of 1964 (“Title VII”).

     2. EEOC filed this action on July 16, 2019, alleging that Chalfont engaged in unlawful

         religious discrimination under Title VII. [Doc. 1]. Javadi intervened in this action on

         September 19, 2019, bringing state law claims. [Doc. 14]. Specifically, EEOC and

         Javadi (Jewish) alleged that Chalfont failed to hire Javadi as a Maintenance Worker


                                               1
Case 6:19-cv-01304-WWB-GJK Document 81 Filed 08/03/20 Page 2 of 3 PageID 1325




         because he could not shave his beard to comply with Chalfont’s “completely clean-

         shaven” grooming policy due to his religious beliefs, in violation of Title VII and

         Florida state law. [Docs. 1, 11].

      3. Chalfont filed its Answer and Affirmative Defenses to EEOC’s and Javadi’s

         complaints on August 19, 2019 and September 30, 2019, respectively. [Docs. 8 and

         16]. Chalfont denied EEOC’s and Javadi’s allegations. [Id.].

      4. Following comprehensive settlement negotiations, the Parties have agreed to resolve

         this action in the terms reflected in the attached Consent Decree. [See Ex. 1].

      5. The Parties request that the Court approve and execute the attached Consent Decree.

         The Consent Decree conforms to Federal Rule of Civil Procedure 65(d) in that it states

         the reasons for its issuance, provides specific terms with which the Parties must

         comply, and describes in detail the acts restrained and required.

      6. Finally, the Court’s entry of the Consent Decree will resolve all claims asserted by

         EEOC and Javadi against Chalfont in their entirety.

      7. The Parties request that the Court administratively close this case and retain

         jurisdiction to enforce the terms of the Consent Decree.

       WHEREFORE, for the foregoing reasons, the Parties respectfully request that this Court

grant this Joint Motion for Approval of Consent Decree and execute the attached Consent

Decree, administratively close this action, retain jurisdiction to enforce the terms of the Consent

Decree, and enter any and all further relief this Court deems equitable and just.

                                                              /s/ Oshia Gainer Banks
                                                              Oshia Gainer Banks
                                                              U.S. Equal Employment
                                                              Opportunity Commission
                                                              Miami District Office
                                                              Miami Tower


                                                2
Case 6:19-cv-01304-WWB-GJK Document 81 Filed 08/03/20 Page 3 of 3 PageID 1326




                                                             100 S.E. 2nd Street, Suite 1500
                                                             Miami, Florida 33131
                                                             Email: Oshia.Banks@eeoc.gov
                                                             Tel: 305-808-1879
                                                             Fax: 813-228-2045
                                                             Attorneys for Plaintiff, EEOC

                                                             /s/ Phillip K. Moeller
                                                             Phillip K. Moeller
                                                             Cohen Law Group, P.A.
                                                             350 N. Lake Destiny Rd, Suite 300
                                                             Maitland, FL 32751
                                                             Email: PMoeller@ItsAboutJustice.law
                                                             Tel: 407-478-4878
                                                             Attorneys for Plaintiff-Intervenor,
                                                             Javadi

                                                             /s/ Lori R. Benton
                                                             Lori R. Benton
                                                             Ford & Harrison, LLP
                                                             300 South Orange Ave, Suite 1300
                                                             Orlando, FL 32801
                                                             Email: lbenton@fordharrison.com
                                                             Tel: 407-418-2300
                                                             Fax: 407-418-2327
                                                             Attorneys for Defendant,
                                                             Chalfont & Associates

                                CERTIFICATE OF SERVICE

        I certify that a copy of the above and foregoing pleading has been served upon all parties,

 through their counsel, through this Court’s CM/ECF system, this 3rd day of August, 2020.

                                        /s/ Oshia Gainer Banks




                                                 3
